Citation Nr: 1113690	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial increased disability rating in excess of 10 percent for hemorrhoids from July 30, 2007, to August 10, 2007, and to a compensable rating from October 1, 2007, forward.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for hemorrhoids and assigned a 10 percent disability rating, effective July 30, 2007; a 100 percent evaluation effective August 10, 2007; and a noncompensable disability rating effective Ocotober 1, 2007, forward.  


FINDINGS OF FACT

1.  From July 30, 2007, to August 9, 2007, the Veteran's hemorrhoids were thrombotic, with no evidence of persistent bleeding and secondary anemia, or fissures.

2.  From October 1, 2007, forward, the Veteran's hemorrhoids were mild, not large, thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for hemorrhoids from July 30, 2007, to August 9, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2010).

2.  The criteria for a compensable rating for hemorrhoids from October 1, 2007, forward, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in December 2007 and May 2010.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected hemorrhoids.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran's hemorrhoids have been evaluated under DC 7336.  DC 7336 pertains to external and internal hemorrhoids.  Under DC 7336, mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  A 10 percent rating is warranted when the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when the hemorrhoids have persistent bleeding and secondary anemia, or fissures.

The Board finds that the evidence of record warrants consideration of entitlement to staged ratings, or different percentage ratings for different periods from July 30, 2007, when service connection became effective, to August 9, 2007,  and from Ocotober 1, 2007 to the present.  Fenderson, 12 Vet. App. 119 (1999).

A. A Rating Higher than 10 percent from July 30, 2007, to August 9, 2007

The pertinent evidence during this period reflects that the Veteran was treated for his condition by the VA and a private physician, and underwent an endoscopy and hemorrhoidectomy in August 2007.  

VA outpatient treatment records show that the Veteran complained and was treated for hemorrhoids.  In an April 2002 VA outpatient treatment record, the Veteran reported that he had hemorrhoids that occasionally bled, with constipation.  In the June 2003 VA treatment record, the Veteran reported a 10 year history of bleeding hemorrhoids off and on.  Additionally, he stated that he had not had bleeding recently, and that his stool was irregular.  Furthermore, he reported that he took Fibercon daily.  

An August 2007 private treatment record documented the Veteran's hemorrhoid condition.  The Veteran reported that he had painful bleeding and anal swelling.  Additionally, the Veteran reported that he had hemorrhoids 14 years ago, but that they started hurting badly about three months ago.  Furthermore, he reported that he noticed bleeding and a mass, and denied any other symptoms.  Upon a rectal examination, the doctor noted that the Veteran had a large swelling protruding from the anal canal that was very tender, inflamed, left lateral, and not reducible.  Additionally, the doctor noted that the Veteran had another hemorrhoid seen at the other side.  The doctor concluded that the Veteran had complicated internal and external hemorrhoids that were thrombosed and incarcerated.  Furthermore, the doctor stated that he tried conservative management on the Veteran that did not work.  Moreover, the doctor scheduled the Veteran for surgery. 

The record reflects that the Veteran underwent an endoscopy and hemorrhoidectomy in August 2007.  In the operative report, the doctor noted that there was no evidence of a palpable mass, fistula, or any fissures.  Additionally, the doctor noted that the Veteran's postoperative diagnosis was internal and external prolapsed, thrombosed, and infected hemorrhoids. 

The Veteran reported to his doctor in August 2007 because he was not feeling well, without any specific complaints.  Upon rectal examination, the doctor noted that Veteran was found to be clean, with no infections, and not tender.  Additionally, the doctor noted that the Veteran was postoperative, stable, tolerating regular diet, and had no evidence of a wound infection.  

Despite the above subjective complaints, the objective examinations in August 2007 did not show any evidence of persistent bleeding, or fissures.  The August 2007 operative report showed that the doctor concluded that the Veteran had complicated internal and external hemorrhoids that were thrombosed, incarcerated, and not reducible.  Additionally, the doctor noted that there was no evidence of a palpable mass, fistula, or any fissure identified.  In the August 2007 postoperative report, the doctor noted that upon rectal examination, the Veteran was found to be clean, with no infections.  

Most importantly, the VA clinical records and private medical records failed to establish that the Veteran's hemorrhoids were productive of persistent bleeding and secondary anemia, or fissures.

The Veteran is deemed competent to describe symptoms such as pain, bleeding, and the observable symptoms of a hemorrhoid.  However, as a lay person he is not deemed competent to describe medical conditions such as anemia or fissures.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, the medical findings of record, which include a private physician's impressions that the Veteran's demonstrated disability was not evidenced by fissures, greatly outweighs the Veteran's lay contentions which are unsupported by the medical evidence of record.

Overall, the evidence does not support a rating in excess of 10 percent for the Veteran's hemorrhoids from July 30, 2007, to August 9, 2007, and the claim must be denied. 38 C.F.R. § 4.3. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B. A Compensable Rating from October 1, 2007, forward

The pertinent evidence during this period reflects that the Veteran underwent a January 2008 colonoscopy, and December 2007 and May 2010 VA examinations.  

The Veteran was afforded a VA examination in December 2007.  The Veteran reported that his hemorrhoid condition caused him pain at work, especially in the squatting position.  The doctor noted that the Veteran was taking a stool softener.  The Veteran stated that he only had bowel movements approximately three times a week.  Additionally, the Veteran reported that he had an acute onset of pain at the anus after squatting while at work.  Furthermore, the Veteran stated that he was having a significant amount of bleeding from the rectum and protruding hemorrhoidal tissue.   The Veteran reported that he was subsequently scheduled for a hemorrhoidectomy.  The Veteran denied any loss of sphincter control or stool.  Additionally, the Veteran reported that even though he had the surgery, he was still having bleeding approximately once or twice a week, especially after bowl movements.  Lastly, the examiner noted that the Veteran was not using any Witch Hazel pads or any proctofoam.

Upon examination, the examiner noted that the Veteran was in no apparent stress, and sat comfortably.  Additionally, the examiner reported that there was negative fissuring noted.  Furthermore, the examiner noted that there was negative evidence of an abscess or blood at the anus.  Moreover, there was evidence of a nonthrombosed hemorrhoid on the right, which was tender.  Additionally, there was negative active bleeding.  Furthermore, the examiner stated that after rectal examination, the stool on the glove did not appear to be melanotic.   

In a January 2008 medical record, the Veteran reported to his private physician that he had continued rectal pain and hematochezia posthemorrhoidectomy.  Additionally, he reported that he had problems with constipation.  The Veteran underwent a colonoscopy in January 2008, and a rectal examination was performed.  The doctor noted that there were no external lesions.  Additionally, the doctor reported that the Veteran's external canal did not show any fissures or fistulas.  Furthermore, his rectal vault did not show any masses.  Lastly, the doctor concluded that the Veteran had non-bleeding anal canal hemorrhoids.    

The Veteran submitted a statement in August 2008.  The Veteran reported that only one of his hemorrhoids was removed during surgery, and that he continued to have additional problems.  Additionally, he stated that even though his stool was soft, he continued to have pain and excessive bleeding during almost ever bowel movement.  Furthermore, he stated that in January 2008 he had a colonoscopy performed.  He reported that after the test, he was told to take fiber tablets.  Moreover, he stated that he recently started taking B-12 because of a deficiency.  Additionally, he reported that he was having blood loss and a B-12 deficiency, due to his hemorrhoids.

The Veteran submitted an October 2008 statement.  The Veteran reported that when he saw the VA doctor in December 2007, he told him he was still bleeding during bowel movements, and that there was still a small hemorrhoid that the surgeon could not remove.  Additionally, the Veteran reported that the hemorrhoid was bigger.  Furthermore, the Veteran reported that the surgery caused more pain, mostly during bowel movements.  

The Veteran was afforded another VA examination in May 2010.  The Veteran reported that he used over the counter anti-itch cream once or twice a day, about every two weeks.  The doctor noted that the Veteran's reported symptoms were rectal bleeding, burning pain, and itching.  Additionally, he reported bleeding with every bowel movement.  Furthermore, the Veteran stated that he did not have good sphincter control and soiled himself at least once every couple of weeks.  Moreover, the examiner noted that the Veteran denied any thrombosis of hemorrhoids since the August 2007 surgery.  

Upon examination, the examiner noted that the Veteran had good sphincter tone without fissures.  Additionally, the examiner reported that there was an external hemorrhoid, 2 x 2 cm on the right, with no thrombosis.  Furthermore, the examiner stated that there was no rectal bleeding, and no blood noted on the examining finger upon withdrawal.  Moreover, the examiner noted that when the Veteran wiped himself after the examination, scant red blood was noted on the toilet paper.  Lastly, the examiner concluded that the Veteran had hemorrhoids of mild severity, without functional limitations. 

Despite the above subjective complaints, the objective examinations in December 2007 and May 2010 did not show any evidence of thrombotic, irreducible, excessive redundant tissue, or persistent bleeding hemorrhoids.  The VA examinations indicated that there was evidence of a nonthrombosed hemorrhoid on the right.  Additionally, the examiners noted that the Veteran had good sphincter tone without fissures.  Furthermore, the examiners stated that there was no rectal bleeding, and no blood noted on the examining finger upon withdrawal.  While there was evidence of blood when the Veteran whipped himself after the examination, the examiner clearly reported that it was scant.  Moreover, the May 2010 VA examiner concluded that the Veteran had hemorrhoids of mild severity.  Lastly, neither private nor VA medical records and examiners stated that the Veteran had a blood loss condition or B-12 deficiency due to his hemorrhoids.  

Most importantly, the VA clinical records and VA examination reports failed to establish that the Veteran's hemorrhoids were large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences, productive of secondary anemia, or fissures.

The Veteran is deemed competent to describe symptoms such as pain, bleeding, and the observable symptoms of a hemorrhoid.  However, as a lay person he is not deemed competent to describe medical conditions such as irreducibility, anemia, or fissures.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, the medical findings of record, which include a VA examiner's impression that the Veteran's demonstrated disability is appropriately classified as mild in degree, resulting in no functional impairment, greatly outweighs the Veteran's lay contentions which are unsupported by the medical evidence of record.

Overall, the evidence does not support a compensable evaluation for the Veteran's hemorrhoids from October 1, 2007, forward, and the claim must be denied. 38 C.F.R. § 4.3.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hemorrhoids were not shown to cause any impairment that was not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably described his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an evaluation in excess of 10 percent for hemorrhoids from July 30, 2007, to August 9, 2007, is denied.

Entitlement to an initial compensable rating for hemorrhoids from October 1, 2007, forward, is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


